 



Exhibit 10.1
Revolving Line of Credit Note
dated January 3, 2006
SECOND MODIFICATION AGREEMENT
     This Second Modification Agreement (“Second Modification Agreement”) is
effective as of August 28, 2006. The parties to the Second Modification
Agreement are Natural Gas Services Group, Inc. (“Borrower”) and Western National
Bank (“Lender”).
RECITALS
     On January 3, 2006, Borrower executed and delivered to Lender that certain
Revolving Line of Credit Promissory Note in the original principal sum of
$10,000,000.00, bearing interest at the rate stated therein, with a stated final
maturity date of December 1, 2006, as modified in Modification Agreement dated
March 24, 2006 (the “Note”). The Note was made pursuant to that certain Sixth
Amended and Restated Loan Agreement dated January 3, 2006 (the “Loan
Agreement”). All liens, security interests and assignments securing the Note are
collectively called the “Liens”. Terms defined in the Note or the Loan Agreement
and not otherwise defined herein shall have the same meanings here as in those
documents.
     At Borrower’s request, Borrower and Lender have agreed to enter into this
Second Modification Agreement to modify the interest provisions of the Note and
to ratify the Liens.
AGREEMENT
     1. Modification of Interest Provisions of the Note. In lieu of the
following provisions which were contained in the first paragraph of the Note:
“...at a rate per annum which shall from day to day be equal to the lesser of
(a) a rate per annum (the “Established Rate”) equal to the Prime Rate in effect
from day to day, or (b) the Highest Lawful Rate, in each case calculated on the
basis of actual days elapsed, but computed as if each calendar year consisted of
360 days.”
such provisions of the Note are changed to read in their entirety as follows:
“...at a rate per annum which shall be equal to the lesser of (a) seven and
one-half percent (7.50%) (the “Established Rate”), or (b) the Highest Lawful
Rate, in each case calculated on the basis of actual days elapsed, but computed
as if each calendar year consisted of 360 days.”
     2. Ratification of Liens. Borrower and Lender further agree that all Liens
securing the Note shall continue and carry forward until the Note and all
indebtedness evidenced thereby is paid in full. Borrower further agrees that
such liens are hereby ratified and affirmed as valid and subsisting against the
collateral described therein, and that this Second Modification Agreement shall
in no manner vitiate, affect or impair the Note or the Liens (except as
expressly modified in this Second Modification Agreement) and that such Liens
shall not in any manner be waived, released, altered or modified.

1



--------------------------------------------------------------------------------



 



     3. Miscellaneous.

  (a)   As modified hereby, the provisions of the Note and the Liens shall
continue in full force and effect, and Borrower acknowledges and affirms its
liability to Lender thereunder. In the event of an inconsistency between this
Second Modification Agreement and the terms of the Note or of the Liens, this
Second Modification Agreement shall govern.     (b)   Borrower hereby agrees to
pay all costs and expenses incurred by Lender in connection with the execution
and administration of this Second Modification Agreement.     (c)   Any default
by Borrower in the performance of its obligations herein contained shall
constitute a default under the Note and the Liens and shall allow Lender to
exercise any or all of its remedies set forth in such Note and Liens or at law
or in equity.     (d)   Lender does not, by its execution of this Second
Modification Agreement, waive any rights it may have against any person not a
party hereto.     (e)   All terms, provisions, covenants, agreements, and
conditions of the Note and the Liens are unchanged, except as provided herein.
Borrower agrees that this Second Modification Agreement and all of the covenants
and agreements contained herein shall be binding upon Borrower and shall inure
to the benefit of Lender and each of their respective heirs, executors, legal
representatives, successors, and permitted assigns.

THIS SECOND MODIFICATION AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

            Borrower:

Natural Gas Services Group, Inc.
      By:   /s/ Stephen C. Taylor         Stephen C. Taylor, President         
      Lender:

Western National Bank
      By:   /s/ Scott A. Lovett         Scott A. Lovett, Executive Vice
President             

2



--------------------------------------------------------------------------------



 



     
STATE OF TEXAS
  §
 
  §
COUNTY OF MIDLAND
  §

     This instrument was acknowledged before me on September 1, 2006, by Stephen
C. Taylor, President of Natural Gas Services Group, Inc., a Colorado
corporation, on behalf of said corporation.

         
 
  /s/ Lisa D. Taylor
 
   
 
  Notary Public, State of Texas    

     
STATE OF TEXAS
  §
 
  §
COUNTY OF MIDLAND
  §

     This instrument was acknowledged before me on September 1, 2006, by Scott
A. Lovett, Executive Vice President of Western National Bank, a national banking
association, on behalf of said association.

         
 
  /s/ Lisa D. Taylor
 
   
 
  Notary Public, State of Texas    

3